           Case 3:18-cv-01965-VLB Document 21 Filed 01/09/19 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT

WACHOVIA MORTGAGE, FSB, :
                        :                 Docket No. 3:18-cv-1965-VLB
VS.                     :
                        :
TOCZEK, PAWEL, ET AL.   :                 January 9, 2019

                 DECLARATION OF DAVID M. BIZAR IN SUPPORT OF
                 APPLICATION FOR ATTORNEYS’ FEES AND COSTS

      I, David M. Bizar, pursuant to Title 28, U.S.C., § 1746, hereby declare, verify,

and state:


      1.       I am an attorney and a partner of the law firm of Seyfarth Shaw, LLP

(“Seyfarth” or “Counsel”), and a member of the Bar of this Court.

      2.       Seyfarth represents Substitute Plaintiff Wells Fargo Bank, N.A.

(“Wells Fargo”) in this action.

      3.       I have billing responsibility for this case.

      4.       This declaration is based upon my personal knowledge or upon my

review of Seyfarth’s billing records, and addresses Seyfarth’s work performed in

this case.

      5.       Seyfarth’s legal services included but were not limited to the

following:

      •        Reviewing the notice of removal to federal court filed by Limited
               Intervener Defendant Aleksandra Toczek (“Limited Intervener”) and
               developing a strategy for responding in the federal court, and its
               impact on proceedings in the Connecticut Superior and Appellate
               Courts;

      •        Researching the issue of whether a late-filed removal to federal
               court—even if frivolous—deprives the state Superior Court of
               jurisdiction and any impact on proceedings in the state courts;
           Case 3:18-cv-01965-VLB Document 21 Filed 01/09/19 Page 2 of 4




      •        Drafting Wells Fargo’s motion to remand and memorandum of law;

      •        Drafting Wells Fargo’s motion for expedited review of the motion to
               remand; and

      •        Preparing conformed versions of the above motions and related
               documents, and drafting a notice of filing conformed documents,
               after the reassignment of this case to the Hon. Vanessa L. Bryant.

                  SUMMARY OF HOURS, RATES AND PERSONNEL

      6.       David M. Bizar. Attorney David M. Bizar is a partner at Seyfarth, the

principal client contact with Wells Fargo, and possessed overall responsibility for

the firm’s retention for this matter. Mr. Bizar chairs Seyfarth’s Consumer

Financial Services Litigation practice group. He is also a Fellow of the American

College of Consumer Financial Services Lawyers and Co-Chairs the Litigation

and Arbitration Subcommittee of the American Bar Association. A copy of Mr.

Bizar’s biography is attached hereto as Exhibit A.

      7.       J. Patrick Kennedy. Attorney J. Patrick Kennedy is a senior counsel

at Seyfarth and assisted with conducting legal research, drafting the motion to

remand and memorandum of law in support, and drafting the motion for

expedited review of the motion to remand and related filings. A copy of Mr.

Kennedy’s biography is attached hereto as Exhibit B.

      8.       William Lugo. William Lugo is a senior paralegal at Seyfarth who

assisted with various exhibit preparation tasks and electronic filing of the

motions and related papers.

      9.       Invoiced Time. A copy of Seyfarth’s pro forma invoice to be

submitted to Wells Fargo for its services in this matter from December 4 through

13, 2018 is attached hereto as Exhibit C. This pro forma invoice provides details



                                           2
        Case 3:18-cv-01965-VLB Document 21 Filed 01/09/19 Page 3 of 4




of the various tasks for which Wells Fargo is seeking recovery of its attorney’s

fees incurred in responding to Limited Intervener’s improper removal to federal

court; the pro forma invoice has been redacted to exclude time entries for tasks

in this matter unrelated to the improper removal to federal court and for which

Wells Fargo is not seeking reimbursement. The total amount of fees to be billed

by Seyfarth to Wells Fargo in relation to Limited Intervener’s improper removal

will be $15,471.40. The chart below details the hours billed by the above-

referenced individuals for their services and the total fees incurred by Wells

Fargo for those services:

                   Time Spent on Motion to Remand, Motion for
                      Expedited Review and related filings

               Name          Title       Hours   Rate     Total

               David Bizar   Partner     7.1     $551     $3,912.10

               J Patrick     Senior      19.5    $420     $8,190.00
               Kennedy       Counsel

               William       Senior    16.0      $195     $3,120.00
               Lugo          Paralegal

               Total                                      $15,222.10

               Additional Fees Incurred as a Result of the Removal

               David Bizar   Partner     0.3     $551     $165.30

               J. Patrick    Senior      0.2     $420      $84.00
               Kennedy       Counsel

               Total                                      $249.30

               Total Fees                                 $15,471.40




                                         3
        Case 3:18-cv-01965-VLB Document 21 Filed 01/09/19 Page 4 of 4




      10.       Reasonableness of Fees. The fees to be charged by Seyfarth and

billed to Wells Fargo for its services in this case are reasonable. In addition, the

hourly billing rates of the Seyfarth attorneys and paralegal who performed

services on this matter are reasonable given their experience and reputation in

the industry.

      11.       As set forth above, Seyfarth will bill Wells Fargo $15,471.40 for

attorney’s fees that were incurred due to Limited Intervener’s improper removal

to federal court. Seyfarth did not incur and will not bill Wells Fargo for any costs.

      I, David M. Bizar, declare under penalty of perjury that the foregoing is true
and correct. Executed on this 9th day of January 2019.



                                            /s/ David M. Bizar
                                                 David M. Bizar


                               CERTIFICATE OF SERVICE

       I hereby certify that on January 9, 2019 a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing.
Notice of this filing will be sent by email to all parties by operation of the Court’s
electronic filing system or by mail as indicated on the Notice of Electronic Filing.
Parties may access this filing through the Court’s CM/ECF system.

                                            /s/ David M. Bizar
                                                 David M. Bizar




                                            4
